Title: From Thomas Jefferson to Thomas Munroe, 17 June 1807
From: Jefferson, Thomas
To: Munroe, Thomas


                        
                            June 17. 07
                        
                        Th: Jefferson presents his compliments to mr Monroe, & on a view of the expences incurred & engaged for
                            the Pensylvania avenue, that the funds will admit only to gravel it where it is wanting and as much only as is necessary
                            to make it firm. the planting with oaks &c. & additional arch to the bridge must be abandoned.
                    